Filed: June 1, 2001




IN THE SUPREME COURT OF THE STATE OF OREGON



BILL SIZEMORE, 


Petitioner,


v.  


HARDY MYERS, Attorney General,

State of Oregon, 


Respondent.


_________________________________________________________________


STEVEN NOVICK,


Petitioner,


v.


HARDY MYERS, Attorney General,

State of Oregon,


Respondent.


(SC S48279, S48282)

 (Consolidated for Argument and Opinion)


En Banc


On petitions to review ballot title.


Argued and submitted May 8, 2001.


Ernest J. Simmons, Portland, argued the cause for petitioner Bill
Sizemore.  Gregory W. Byrne, Portland, filed the petition.


Steven Novick, Portland, argued the cause and filed the petition
for himself as petitioner.


David Coursen, Assistant Attorney General, Salem, argued the
cause for respondent.  With him on the answering memoranda were
Hardy Myers, Attorney General, and Michael D. Reynolds, Solicitor
General.


PER CURIAM


Ballot title certified.  This decision shall become effective in
accordance with ORAP 11.30(10).




PER CURIAM

These two ballot title review proceedings have been consolidated
for oral argument and opinion.  These proceedings are brought
under ORS 250.085(2) and concern the Attorney General's certified
ballot title for a proposed initiative measure, denominated by
the Secretary of State as Initiative Petition 18 (2002). 
Petitioners are electors who timely submitted written comments to
the Secretary of State concerning the content of the Attorney
General's draft ballot title.  Accordingly, they are entitled to
seek review in this court.  See ORS 250.085(2) (stating that
requirement).  We review the Attorney General's certified ballot
title to determine whether it substantially complies with the
requirements of ORS 250.035(2)(a) to (d).  ORS 250.085(5).

Petitioners challenge the Attorney General's caption, "no" vote
result statement, and summary.  We have considered each of
petitioners' arguments and conclude that none is well taken. 
Accordingly, we certify the following ballot title to the
Secretary of State:


AMENDS CONSTITUTION: PROHIBITS PAYROLL DEDUCTION IF

ANY PORTION USED FOR "POLITICAL PURPOSES"

(DEFINED) WITHOUT EMPLOYEE'S WRITTEN AUTHORIZATION


RESULT OF "YES" VOTE: "Yes" vote prohibits payroll deductions if
any portion is used for "political purposes" (as defined) without
an employee's written, and annually renewed, authorization.



RESULT OF "NO" VOTE: "No" vote retains, without modification,
current provisions governing authorization of payroll deductions
used for "political purposes" (as defined).


SUMMARY: Amends Constitution.  Current law allows  payroll
deductions required by law, or authorized by written permission
or collective bargaining agreement; unions cannot require
political contributions.  Measure prohibits payroll deductions
used for "political purposes" without employee's permission
annually granted on form used for this purpose.  Legislature must
ensure personal information is neither on this form nor publicly
available.  Money is used for "political purposes" when any
portion is: contributed to candidate, political committee, or
party; spent supporting or opposing ballot measure or public-office candidate; or commingled with money used for "political
purposes."  Money is not used for "political purposes" when spent
lobbying, unless spent on certain communications identifying
public-office candidate in election set within 60 days of
communication.  Establishes civil penalties for violations. 
Other provisions.

Ballot title certified.  This decision shall become effective in
accordance with ORAP 11.30(10).